On Monday, the 10th day of September, 1894, Charles Fensky, appearing for petitioners, and H. C. Safford, county attorney, for respondent, before the supreme court of the state *498of Kansas, in session at the supreme court room, in the city of Topeka, the following proceeding was had, and remains of record at page 365 of Journal “V” of said court:
“In re Benjamin Jourdan and Robert Campbell.
“This cause comes on for decision, and thereupon it is ordered, that the petition for the writ of habeas corpus be denied, on account of the defendants having been arraigned before the district court of Shawnee county on the 30th day of August, 1894, and are therefore being held under an order from that court; the court holding that, where an information is filed while a term of the district court is in session, a warrant issued thereon during the term is returnable forthwith, and that, if the defendant is in custody at the term at which the information is filed, such information shall be tried at that term, unless continued for cause. The prisoners will be remanded to the custody of the sheriff of Shawnee county; and it is further ordered, that they pay the costs of this proceeding, except the costs made prior to the 30th day of August, 1894, which shall be paid by the respondent.”